UNITED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF COLUMBIA

 

RAVIL MINGAZOV,

Petitioner,
v. Civil Action No. 05-2479 (TFH)

DONALD J. TRUMP, et al.,

Defendants.

 

 

ORDER
1n accordance with the Septernber 28, 2017 Order and December 4, 2017 Mandate issued
by the United States Court of Appeals for the District of Columbia Circuit and the record in the
case, Petitioner Mingazov’s petition for writ of habeas corpus is DISMISSED as MOOT.
Petitioner has been transferred to the custody of the United Arab Emirates. See Gul v. Obama,
652 F.3d 12, 18, 21 (D.C. Cir. 2011); Kz'yemba v. Obama, 561 F.3d 509, 515 n.7 (D.C. Cir.
2009).

SO ORDERED.

December 4, 2017
Thomas F. Hogan(/ n(/RTm/S
SENIOR UNITED STATES DIST UDGE